Exhibit 10.3

TERMINATION OF THE FINOVA GROUP BONUS AND UNITED KINGDOM

SEVERANCE TRUST AGREEMENT

WHEREAS, Finova Group, Inc. (the “Grantor”) established the FINOVA Group Bonus
and United Kingdom Severance Trust Agreement (the “Trust “) effective
November 1, 2003; and

WHEREAS, pursuant to Exhibit D of the Trust, the undersigned is an authorized
signatory on behalf of the Grantor; and

WHEREAS, the terms of the Trust provide that to the extent that the Grantor has
satisfied all Bonus Obligations and UK Severance Obligations, the Grantor shall
be entitled to receive all Trust Assets remaining in the Trust, upon the
presentation to the Trustee of a final Affidavit of the Grantor stating that all
Beneficiaries’ claims to Bonus Obligations and/or UK Severance Obligations, as
applicable have been satisfied or eliminated; and

WHEREAS, the Grantor has determined to cause any remaining Bonus Obligations
and/or Severance Obligations to be satisfied by causing any remaining
beneficiaries who remain employed by Grantor to receive payment of such amounts
in advance of such beneficiaries future termination date, provided that such
amounts be paid following January 1, 2008; and

WHEREAS, the Company has been advised by counsel that the above described
actions will be permissible under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), provided the Company causes any Bonus Obligations
and UK Severance Obligations to be following January 1, 2008; and

NOW, THEREFORE, BE IT RESOLVED, that the Grantor shall cause all remaining
employees eligible to receive any Bonus Obligations and UK Severance Obligations
on January 15, 2008; and

RESOLVED, that the Grantor shall take all actions necessary to cause the Trust
to be terminated on the earliest date following payment of all Beneficiaries
thereunder;

RESOLVED, that the proper personnel, as appropriate, be, and hereby are,
authorized to cause to be executed as may be required under the Trust such
certificates, powers of attorney, affidavits, agreements, assignments,
documents, releases, and instruments as are required in connection with the
termination of the Trust and the receipt by the Grantor of any reversionary
interest in accordance with Section 10 of the Trust.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this written consent as of this
12th day of November, 2007.

 

THE FINOVA GROUP, INC. By:   /s/ Thomas E. Mara Title:   Chief Executive Officer

 

2